DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohisa (US 2017/0145931) in view of Owen (US 2016/0046287) and Shiozawa (US 2015/0183429)
As to claim 1 Ohisa discloses a method of controlling a vehicle in which rear road wheels among a set of road wheels are driven by a prime mover, comprising: 
(Paragraph 32 “The PCM 50 includes a basic target torque determinator 51 which determines a basic target torque based on the operating state of the vehicle including the accelerator pedal operation”); 
a torque generation step of controlling the prime mover to generate a torque which is determined by increasing the basic torque based on the incremental torque. 
Ohisa does not explicitly disclose an incremental torque setting step of setting an incremental torque such that the basic torque is increased in accordance with an increase in steering angle of a steering device equipped in the vehicle; and 
Owen teaches an incremental torque setting step of setting an incremental torque such that the basic torque is increased in accordance with an increase in steering angle of a steering device equipped in the vehicle (Paragraph 52 “It is to be understood that some embodiments of the invention may rely upon an iterative approach, and sample the inputs of steering angle and current rate of turn at an appropriate refresh rate, for example 10 Hz or greater. The speed of rotation of individual wheels may be directly controlled, by braking, or may be adjusted by directing more or less torque to the relevant wheel driveshaft. Torque variation may rely upon automatically increasing engine output torque and/or by using techniques of biasing torque to one or more vehicle axles, or to one or other wheel side of a single axle. Torque bias may for example be achieved by controlling one or more differential gears so that the output shafts thereof deliver different torques to the respective wheels. This torque may be redistributed between driven wheels of the vehicle, and the available torque may be automatically increased or reduced by adjustment of the torque output of the vehicle motor. The vehicle motor may be an internal combustion engine, an electric motor or a combination thereof.”)
a torque generation step of controlling the prime mover to generate a torque which is determined by increasing the basic torque based on the incremental torque (Paragraph 52 “Torque bias may for example be achieved by controlling one or more differential gears so that the output shafts thereof deliver different torques to the respective wheels. This torque may be redistributed between driven wheels of the vehicle, and the available torque may be automatically increased or reduced by adjustment of the torque output of the vehicle motor. The vehicle motor may be an internal combustion engine, an electric motor or a combination thereof.”). 
It would have been obvious to one of ordinary skill to modify Ohisa to include the teachings of incrementing the torque for the purpose of controlling the vehicle steering to a desired direction.
Ohisa does not explicitly disclose such that a drive torque for the rear road wheels is increased to generate a force causing the rear road wheels to be pulled forwardly, and thus, when the force is transmitted from the rear road wheels to a vehicle body of the vehicle via a suspension, a force which causes a rear end of the vehicle body to be lifted upwardly instantaneously acts so as to tilt the vehicle body forward.
Shiozawa teaches increasing a basic a torque based on the incremental torque such that a drive torque for the rear road wheels is increased to generate a force causing the rear road wheels to be pulled forwardly (Paragraph 92 “As shown in Parts (a) and (b) of FIG. 15, bringing up the drive torque to the rear wheels, which are the drive wheels, produces a nose-up behavior in which the front of the vehicle body rises as when accelerating. The nose-down due to the load shift cancels out the nose-up due to torque-up, stabilizing the vehicle body behavior. Therefore, when change in the pitch angle speed of the vehicle body is considered, as shown in Part (c) of FIG. 15, vibration damping restrains the pitch angle speed of the vehicle body to a lower speed compared to no vibration damping.”), and thus, when the force is transmitted from the rear road wheels to a vehicle body of the vehicle via a suspension, a force which causes a rear end of the vehicle body to be lifted upwardly instantaneously acts so as to tilt the vehicle body forward(Paragraph 61 “As shown in FIG. 7, the body vibration estimating unit 205 has a vehicle model 307. The vehicle model 307 is expressed by a vertical motion equation and a pitching motion equation for modeling the vehicle (including the vehicle body, the front wheel suspension, and the rear wheel suspension) in which the present system is mounted. The shaft end torque Tw, the front- and rear-wheel vertical forces Ff and Fr, and the front- and rear-wheel turning resistances Fcf and Fcr computed by processing in the input converting unit 204 are also inputted to the vehicle model 307 to compute the quantities of state of the sprung mass behavior to be controlled.”).
It would have been obvious to one of ordinary skill to modify Ohisa to include the teachings of providing a drive torque to the rear wheels for the purpose of damping the vehicle body vibration.
(Ohisa Paragraph 24 “As illustrated in FIGS. 1 and 2, the engine system 100 includes, primarily, an intake passage 1 through which intake air introduced from outside passes, the engine 10 (particularly, a gasoline engine) which combusts a mixture gas of the air supplied from the intake passage 1 and fuel supplied from a fuel injector 13 (described later) to generate a driving force for a vehicle”). 
As to claim 3 Ohisa in view of Owen teaches a method wherein the internal combustion engine further comprises a throttle valve, and wherein the torque generation step includes controlling an opening angle of the throttle value, such that the internal combustion engine generates the torque which is determined by increasing the basic torque based on the incremental torque(Ohisa Paragraph 30 “The PCM 50 controls components of the engine system 100 based on detection signals S130-S140 inputted from the various sensors 30-40. Particularly as illustrated in FIG. 2, the PCM 50 supplies the control signal S105 to the throttle valve 5 to control the open and close timings, and the throttle opening of the throttle valve 5”). 
As to claim 4 Ohisa in view of Owen teaches a method wherein the internal combustion engine further comprises a variable valve mechanism, and wherein the torque generation step includes controlling a closing timing of an intake valve of the internal combustion engine by the variable valve mechanism, such that the internal (Paragraph 27 “Moreover, the engine 10 is configured such that a variable intake valve mechanism 18 and the variable exhaust valve mechanism 19 as a variable valve timing mechanism vary operating timings of the intake valve 12 and the exhaust valve 17 (corresponding to valve phases). The variable intake valve mechanism 18 and the variable exhaust valve mechanism 19 may adopt various types of well-known mechanisms.”). 
As to claim 6 Owen teaches a method wherein the prime mover is an electric motor, and wherein the torque generation step includes controlling the electric motor to generate the torque which is determined by increasing the basic torque based on the incremental torque (Paragraph 52 “This torque may be redistributed between driven wheels of the vehicle, and the available torque may be automatically increased or reduced by adjustment of the torque output of the vehicle motor. The vehicle motor may be an internal combustion engine, an electric motor or a combination thereof.”). 
As to claim 7 Ohisa discloses a method further comprises: 
a decremental torque setting step of setting a decremental torque such that the basic torque is reduced in accordance with a decrease in the steering angle of the steering device(Paragraph 32 “The PCM 50 includes a basic target torque determinator 51 which determines a basic target torque based on the operating state of the vehicle including the accelerator pedal operation, a torque reduction amount determinator 53 which determines a torque reduction amount based on the operating state of the vehicle which does not include the accelerator pedal operation”); and 
a second torque generation step of controlling the prime mover to generate a torque which is determined by reducing the basic torque based on the decremental torque(Paragraph 32 “The PCM 50 includes a basic target torque determinator 51 which determines a basic target torque based on the operating state of the vehicle including the accelerator pedal operation, a torque reduction amount determinator 53 which determines a torque reduction amount based on the operating state of the vehicle which does not include the accelerator pedal operation”).
As to claim 8 Ohisa discloses a method which further comprises a decremental torque changing step of changing the decremental torque set in the decremental torque setting step, based on the incremental torque set in the incremental torque setting step(Paragraph 32 “The PCM 50 includes a basic target torque determinator 51 which determines a basic target torque based on the operating state of the vehicle including the accelerator pedal operation, a torque reduction amount determinator 53 which determines a torque reduction amount based on the operating state of the vehicle which does not include the accelerator pedal operation, a final target torque determinator 55 which determines a final target torque based on the basic target torque and the torque reduction amount, a torque change filter 57 which smoothes a change in the final target torque with time, and an engine controller 59 which controls the engine 10 so that the engine 10 outputs the final target torque.”). 
(Paragraph 44 “As a result, if the absolute value of the steering speed is not decreasing (i.e., if the absolute value of the steering speed is increasing or not changed), the processing then transits to Step S24 where the torque reduction amount determinator 53 acquires a target additional deceleration based on the steering speed.”, Paragraph 12 “If the torque reduction amount is zero, i.e., there is no torque reduction demand according to the operating state of the vehicle other than accelerator pedal operation, the ignition timing controller controls the ignition system so that ignition is performed at the given basic ignition timing at which the combustion efficiency is excellent with the actual air amount.”). 
As to claim 10 Ohisa discloses a method wherein the decremental torque changing step includes setting a degree of change of the decremental torque, depending on an elapsed time period since the incremental torque decreases and becomes 0(Paragraph 12 “If the torque reduction amount is zero, i.e., there is no torque reduction demand according to the operating state of the vehicle other than accelerator pedal operation, the ignition timing controller controls the ignition system so that ignition is performed at the given basic ignition timing at which the combustion efficiency is excellent with the actual air amount.”).

a yaw moment instruction value setting step of setting, in accordance with a decrease in the steering angle of the steering device(Paragraph 97 “For example, the torque reduction amount determinator 53 may calculate a target yaw acceleration to be generated on the vehicle based on the target yaw rate calculated based on the steering angle and the vehicle speed, or the yaw rate inputted from the yaw rate sensor, and acquires the target additional deceleration based on the target yaw acceleration to determine the torque reduction amount”), 
a yaw moment instruction value corresponding to a yaw moment oriented in a direction opposite to that of a yaw rate being actually generated in the vehicle(Paragraph 97 “For example, the torque reduction amount determinator 53 may calculate a target yaw acceleration to be generated on the vehicle based on the target yaw rate calculated based on the steering angle and the vehicle speed, or the yaw rate inputted from the yaw rate sensor, and acquires the target additional deceleration based on the target yaw acceleration to determine the torque reduction amount”),.; and 
a yaw control step of controlling the braking device based on the yaw moment instruction value(Paragraph 97 “For example, the torque reduction amount determinator 53 may calculate a target yaw acceleration to be generated on the vehicle based on the target yaw rate calculated based on the steering angle and the vehicle speed, or the yaw rate inputted from the yaw rate sensor, and acquires the target additional deceleration based on the target yaw acceleration to determine the torque reduction amount”),.
As to claim 12 Owen teaches a method which further comprises a yaw moment instruction value changing step of changing the yaw moment instruction value set in the yaw moment instruction value setting step, based on the incremental torque set in the incremental torque setting step(Paragraph 63 “The expected vehicle yaw rate, as a consequence of steering angle, may be repeatedly compared with an actual (measured) yaw rate in order to determine side slip, and thus to permit calculation of a correction factor whereby torque distribution is adjusted.”) 
As to claim 13 the claim is interpreted and rejected as in claim 9.
As to claim 14 the claim is interpreted and rejected as in claim 10.
As to claim 15 Ohisa discloses a vehicle system comprising: 
front road wheels and rear road wheels each provided in a vehicle (Paragraph 15 “FIG. 1 is an outline configuration diagram of an engine system to which an engine control device according to one embodiment of the present invention is applied.”); 
a steering device (Paragraph 29 “The steering angle sensor 40 detects a rotation angle of a steering wheel.”); 
a steering angle sensor configured to detect a steering angle of the steering device (Paragraph 29 “The steering angle sensor 40 detects a rotation angle of a steering wheel.”); 
a driving state sensor configured to detect a driving state of the vehicle(Paragraph 37 “When the engine control processing is activated, as illustrated in FIG. 3, the PCM 50 acquires the operating state of the vehicle at Step 51. For example, the PCM 50 acquires, as the operating state, the accelerator opening detected by the accelerator opening sensor 30, the vehicle speed detected by the vehicle speed sensor 39, the steering angle detected by the steering angle sensor 40, the detection signals S130-S140 outputted from the various sensors 30-40 described above including a gear position currently set at a transmission of the vehicle, and the control signal 160 of the target acceleration outputted from the following travel control device 60, etc.”); and 
a controller(Paragraph 24 “It will be appreciated that the PCM 50 is a hardware device that includes a processor configured to executed various software programs stored in non-volatile memory of the PCM 50, including those software programs depicted at 51-59 in FIG. 2.”), 
wherein the controller is configured to: 
set a basic torque to be generated by the prime mover, based on the driving state detected by the driving state sensor (Paragraph 32 “The PCM 50 includes a basic target torque determinator 51 which determines a basic target torque based on the operating state of the vehicle including the accelerator pedal operation”)
Ohisa does not explicitly disclose setting an incremental torque such that the basic torque is increased in accordance with an increase in steering angle of a steering device equipped in the vehicle
Owen teaches:
 a prime mover configured to drive the rear road wheels(Paragraph 88 “The driveline 130 also comprises an auxiliary driveline portion 131 arranged to drive a pair of rear wheels 114, 115 by means of an auxiliary driveshaft or prop-shaft 132, a rear drive unit (RDU) 135 and a pair of rear driveshafts 139L, 139R.”); 
Owen teaches set an incremental torque setting such that the basic torque is increased in accordance with an increase in steering angle of a steering device equipped in the vehicle (Paragraph 52 “It is to be understood that some embodiments of the invention may rely upon an iterative approach, and sample the inputs of steering angle and current rate of turn at an appropriate refresh rate, for example 10 Hz or greater. The speed of rotation of individual wheels may be directly controlled, by braking, or may be adjusted by directing more or less torque to the relevant wheel driveshaft. Torque variation may rely upon automatically increasing engine output torque and/or by using techniques of biasing torque to one or more vehicle axles, or to one or other wheel side of a single axle. Torque bias may for example be achieved by controlling one or more differential gears so that the output shafts thereof deliver different torques to the respective wheels. This torque may be redistributed between driven wheels of the vehicle, and the available torque may be automatically increased or reduced by adjustment of the torque output of the vehicle motor. The vehicle motor may be an internal combustion engine, an electric motor or a combination thereof.”)
control the prime mover to generate a torque which is determined by increasing the basic torque based on the incremental torque (Paragraph 52 “Torque bias may for example be achieved by controlling one or more differential gears so that the output shafts thereof deliver different torques to the respective wheels. This torque may be redistributed between driven wheels of the vehicle, and the available torque may be automatically increased or reduced by adjustment of the torque output of the vehicle motor. The vehicle motor may be an internal combustion engine, an electric motor or a combination thereof.”). 
It would have been obvious to one of ordinary skill to modify Ohisa to include the teachings of incrementing the torque for the purpose of controlling the vehicle steering to a desired direction.
Ohisa does not explicitly disclose such that a drive torque for the rear road wheels is increased to generate a force causing the rear road wheels to be pulled forwardly, and thus, when the force is transmitted from the rear road wheels to a vehicle body of the vehicle via a suspension, a force which causes a rear end of the vehicle body to be lifted upwardly instantaneously acts so as to tilt the vehicle body forward.
Shiozawa teaches increasing a basic a torque based on the incremental torque such that a drive torque for the rear road wheels is increased to generate a force causing the rear road wheels to be pulled forwardly (Paragraph 92 “As shown in Parts (a) and (b) of FIG. 15, bringing up the drive torque to the rear wheels, which are the drive wheels, produces a nose-up behavior in which the front of the vehicle body rises as when accelerating. The nose-down due to the load shift cancels out the nose-up due to torque-up, stabilizing the vehicle body behavior. Therefore, when change in the pitch angle speed of the vehicle body is considered, as shown in Part (c) of FIG. 15, vibration damping restrains the pitch angle speed of the vehicle body to a lower speed compared to no vibration damping.”), and thus, when the force is transmitted from the rear road wheels to a vehicle body of the vehicle via a suspension, a force which causes a rear end of the (Paragraph 61 “As shown in FIG. 7, the body vibration estimating unit 205 has a vehicle model 307. The vehicle model 307 is expressed by a vertical motion equation and a pitching motion equation for modeling the vehicle (including the vehicle body, the front wheel suspension, and the rear wheel suspension) in which the present system is mounted. The shaft end torque Tw, the front- and rear-wheel vertical forces Ff and Fr, and the front- and rear-wheel turning resistances Fcf and Fcr computed by processing in the input converting unit 204 are also inputted to the vehicle model 307 to compute the quantities of state of the sprung mass behavior to be controlled.”).
It would have been obvious to one of ordinary skill to modify Ohisa to include the teachings of providing a drive torque to the rear wheels for the purpose of damping the vehicle body vibration.
	As to claim 16 the claim is interpreted and rejected as in claim 2.
	As to claim 17 the claim is interpreted and rejected as in claim 3.
	As to claim 18 the claim is interpreted and rejected as in claim 4.
	As to claim 20 the claim is interpreted and rejected as in claim 6.

Claims 5, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ohisa (US 2017/0145931) in view of Owen (US 2016/0046287) and Shiozawa (US 2015/0183429) as applied to claim 1 above, and in further view of Gibson (US 2013/0001006)
(Paragraph 24 “Distributorless ignition system 288 provides an ignition spark to combustion chamber 230 via spark plug 292 in response to controller 12. Universal Exhaust Gas Oxygen (UEGO) sensor 226 is shown coupled to exhaust manifold 248 upstream of catalytic converter 270. Alternatively, a two-state exhaust gas oxygen sensor may be substituted for UEGO sensor 226.”). 
It would have been obvious to one of ordinary skill to modify Ohisa to control the ignition timing of the spark plug for the purpose of generating torque for the engine.
	As to claim 19 the claim is interpreted and rejected as in claim 5.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
1/15/2022